Order entered February 11, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00130-CV

                          IN RE SEAN D. CLANCY, Relator

               Original Proceeding from the 199th Judicial District Court
                                 Collin County, Texas
                         Trial Court Cause No. 199-56020-2018

                                       ORDER
                      Before Justices Brown, Schenck, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   AMANDA L. REICHEK
                                                       JUSTICE